Exhibit 10.40

 

 

 

 

WILLIS ENGINE SECURITIZATION TRUST

Issuer

 

And

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

Indenture Trustee

 

--------------------------------------------------------------------------------

 

SERIES A1 SUPPLEMENT

 

Dated as of August 9, 2005

 

to

 

INDENTURE

 

Dated as of August 9, 2005

 

--------------------------------------------------------------------------------

 

SERIES A1 NOTES

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

 

 

 

 

 

DEFINITIONS; CALCULATION GUIDELINES

 

 

 

 

 

 

 

 

Section 1.01.

 

Definitions

 

 

 

 

 

 

 

ARTICLE II

 

 

 

 

 

 

CREATION OF THE SERIES A1 NOTES

 

 

 

 

 

 

 

 

Section 2.01.

 

Designation

 

 

 

Section 2.02.

 

Authentication and Delivery

 

 

 

Section 2.03.

 

Interest Payments on the Series A1 Notes

 

 

 

Section 2.04.

 

Principal Payments on the Series A1 Notes

 

 

 

Section 2.05.

 

Prepayment of Principal on the Series A1 Notes

 

 

 

Section 2.06.

 

Manner of Payment

 

 

 

Section 2.07.

 

Restrictions on Transfer

 

 

 

Section 2.08.

 

Final Maturity Date

 

 

 

 

 

 

 

ARTICLE III

 

 

 

 

 

 

SERIES A1 ACCOUNT AND ALLOCATION AND
APPLICATION OF AMOUNTS THEREIN

 

 

 

 

 

 

 

 

Section 3.01.

 

Series A1 Series Account

 

 

 

Section 3.02.

 

Distributions from Series A1 Series Account

 

 

 

 

 

 

 

ARTICLE IV

 

 

 

 

 

 

CONDITIONS TO ISSUANCE

 

 

 

 

 

 

 

 

Section 4.01.

 

Conditions to Issuance

 

 

 

 

 

 

 

ARTICLE V

 

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

 

 

Section 5.01.

 

Indenture Representations and Warranties

 

 

 

 

 

 

 

ARTICLE VI

 

 

 

 

 

 

MISCELLANEOUS PROVISIONS

 

 

 

 

 

 

 

 

Section 6.01.

 

Ratification of Indenture

 

 

 

Section 6.02.

 

Counterparts

 

 

 

Section 6.03.

 

Governing Law

 

 

 

Section 6.04.

 

Notices to Rating Agencies

 

 

 

Section 6.05.

 

Statutory References

 

 

i

--------------------------------------------------------------------------------


 

 

 

Section 6.06.

 

Amendments and Modifications

 

 

 

Section 6.07.

 

Waiver of Jury Trial

 

 

 

Section 6.08.

 

Appointment of Representative

 

 

 

Section 6.09.

 

Tax Matters

 

 

 

 

 

 

 

EXHIBITS

 

 

EXHIBIT A

 

Form of Series A1 Note

 

EXHIBIT B

 

Form of Certificate to be Given by Noteholders

 

EXHIBIT C

 

Form of Certificate to be Given by Euroclear or Clearstream

 

EXHIBIT D

 

Form of Certificate to be Given by Transferee of Beneficial Trust Interest In a
Regulation S Temporary Book Entry Note

 

EXHIBIT E

 

Form of Transfer Certificate for Exchange or Transfer From 144A Book Entry Note
to Regulations S Book Entry Note

 

 

 

 

 

SCHEDULES

 

 

 

 

SCHEDULE 1

 

Series A1 Minimum Targeted Principal Balance and Series A1 Scheduled Targeted
Principal Balance by Payment Date

 

 

ii

--------------------------------------------------------------------------------


 

SERIES A1 SUPPLEMENT, dated as of August 9, 2005 (the “Supplement”), issued
pursuant to, and incorporating the terms of, the Indenture, dated as of August
9, 2005 (as amended, modified or supplemented from time to time, the
“Indenture”) between WILLIS ENGINE SECURITIZATION TRUST, a Delaware statutory
trust (“WEST”), and DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York banking
corporation, as Indenture Trustee (the “Indenture Trustee”).

 

WITNESSETH THAT:

 

WHEREAS, WEST and the Indenture Trustee wish to set forth the Principal Terms of
a Series of Notes to be issued pursuant to this Supplement and designated as
“Series 2005-A1 Floating Rate Notes”;

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

 

ARTICLE I

 

Definitions; Calculation Guidelines

 

Section 1.01.          Definitions.  (a)  Capitalized terms used herein and not
otherwise defined shall have the meaning set forth in the Indenture.  Whenever
used in this Supplement, the following words and phrases shall have the
following meanings, and the definitions of such terms are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such terms.

 

“Acquisition Redemption Date” shall have the meaning set forth in Section
2.05(b) hereof.

 

“Closing Date” means August 9, 2005.

 

“Initial Purchaser” means the Person named as the purchaser of the Series A1
Notes in the Series A1 Note Purchase Agreement.

“Issuance Expenses” means (a) the commission payable to the Initial Purchaser in
respect of the issuance of the Series A1  Notes and the fees payable to the
Structuring Agent and the Co-Structuring Agent that are calculated with respect
to the Outstanding Principal Balance of the Series A1 Notes and (b) the portion
of the expenses of the Initial Purchaser, the Structuring Agent and the
Co-Structuring Agents that are allocable to the Series A1 Notes, as agreed by
WEST and such parties.

 

“Majority of Holders” means, with respect to the Series A1 Notes as of any date
of determination, Series A1 Noteholders that, individually or in the aggregate,
own Series A1 Notes representing more than fifty percent (50%) of the then
aggregate Series A1 Note Principal Balance.

 

“Minimum Targeted Principal Balance” means for the Series A1 Notes for each
Payment Date, the amount set forth opposite such Payment Date on Schedule 1
hereto under the

 

--------------------------------------------------------------------------------


 

column entitled “Minimum Targeted Principal Balance,” as adjusted from time to
time pursuant to Section 2.04(b) or Section 2.05(c) hereof.

 

“Offering Memorandum” shall mean the Offering Memorandum, dated July 28, 2005,
prepared by WEST in connection with the offering of the Series A1 Notes.

 

“One-Month LIBOR” means, for any Interest Accrual Period, LIBOR, as defined in
the Indenture, for the Specified Period as of the Reference Date for such
Interest Accrual Period.

 

“Optional Redemption” means a voluntary prepayment by WEST of all or a portion
of the Outstanding Principal Balance of the Series A Notes in accordance with
the terms of this Supplement.

 

“Optional Redemption Date” shall have the meaning set forth in Section 2.05(a)
hereof.

 

“Rating Agencies” means Fitch and Moody’s.

 

“Redemption Premium” shall mean, for any Optional Redemption during the period
starting on the fifth anniversary of the Closing Date and ending on (but
excluding) the seventh anniversary of the Closing Date an amount equal to 0.50%
of the Outstanding Principal Balance of the Series A1 Notes that is being
redeemed.

 

“Redemption Price” shall mean the Outstanding Principal Balance of the Series A2
Notes in an Optional Redemption in whole, and the portion of the Outstanding
Principal Balance being redeemed, in an Optional Redemption in part, in each
case together with the Redemption Premium for any Optional Redemption during the
period starting on the fifth anniversary of the Closing Date and ending on (but
excluding) the seventh anniversary of the Closing Date and without any
Redemption Premium for any Optional Redemption thereafter.

 

“Scheduled Targeted Principal Balance” means for the Series A1 Notes for each
Payment Date, the amount set forth opposite such Payment Date on Schedule 1
hereto under the column entitled “Scheduled Targeted Principal Balance,” as
adjusted from time to time pursuant to Section 2.04(b) or Section 2.05(c)
hereof.

 

“Series A1 Additional Interest” means interest at the Series A1 Stated Interest
Rate on the aggregate amount of any unpaid interest (including any unpaid
portion of the Series A1 Stated Interest Amount and any Series A1 Additional
Interest Amount).

 

“Series A1 Additional Interest Amount” means, for any Payment Date, an amount
equal to the Series A1 Additional Interest on the aggregate amount of unpaid
interest (including any unpaid portion of any Series A1 Stated Interest Amount
and any Series A1 Additional Interest Amount) that was due and payable on the
Series A1 Notes on any prior Payment Date.  The Series A1 Additional Interest
Amount constitutes the Additional Interest Amount for the Series A1 Notes for
purposes of Sections 3.12 and 3.13 of the Indenture.

 

2

--------------------------------------------------------------------------------


 

“Series A1 Definitive Notes” means Series A1 Notes in the form attached as
Exhibit A hereto, with the applicable legend for Definitive Notes required by
Section 2.02 of the Indenture inscribed on the face thereof.

 

“Series A1 Expected Final Payment Date” means July 15, 2018.

 

“Series A1 Final Payment Date” means July 15, 2030.

 

“Series A1 Interest Amount” means, for any Payment Date, an amount equal to the
sum of the Series A1 Stated Interest Amount and the Series A1 Additional
Interest Amount due and payable on the Series A1 Notes on such Payment Date.

 

“Series A1 Noteholder” means, at any time of determination for the Series A1
Notes, any person in whose name a Series A1 Note is registered in the Register.

 

“Series A1 Note Purchase Agreement” means the Series A1 Note Purchase Agreement,
dated as of July 28, 2005, among WEST, Willis and the Initial Purchaser.

 

“Series A1 Notes” means the Series of Notes designated as the “Series 2005-A1
Floating Rate Notes” to be issued on the Closing Date and having the terms and
conditions specified in this Supplement, substantially in the form of Exhibit A
hereto, and including any and all replacements, extensions, substitutions or
renewals of such Notes.

 

“Series A1 144A Book Entry Notes” means Series A1 Notes in the form attached as
Exhibit A hereto, with the applicable legend for 144A Book Entry Notes required
by Section 2.02 of the Indenture inscribed on the face thereof.

 

“Series A1 Regulation S Temporary Book Entry Notes” means Series A1 Notes in the
form attached as Exhibit A hereto, with the applicable legend for Regulation S
Temporary Book Entry Notes required by Section 2.02 of the Indenture inscribed
on the face thereof.

 

“Series A1 Series Account” means the Series Account of that name established in
accordance with Section 3.01 hereof and Sections 3.01 and 3.09 of the Indenture.

 

“Series A1 Stated Interest Amount” means, for any Payment Date, an amount equal
to the accrued and unpaid interest at the Series A1 Stated Interest Rate on the
Outstanding Principal Balance of the Series A1 Notes for the Interest Accrual
Period ending on such Payment Date.  The Series A1 Stated Interest Amount
constitutes the Stated Interest Amount for the Series A1 Notes for purposes of
Sections 3.12 and 3.13 of the Indenture.

 

“Series A1 Stated Interest Rate” means, for each Interest Accrual Period,
One-Month LIBOR plus 1.25 % per annum.

 

“Series A1 Supplemental Principal Payment Amount” means, for the Series A1 Notes
on any Payment Date, the amount (if any) of a Series A Supplemental Principal
Payment Amount allocated and paid to the Series A1 Notes on such Payment Date in
accordance with the provisions of Sections 3.13 and 3.14(b) of the Indenture.

 

3

--------------------------------------------------------------------------------


 

“Series A1 Transaction Documents” means any and all of this Supplement, the
Series A1 Notes, the other Related Documents, as any of the foregoing may from
time to time be amended, modified, supplemented or renewed.

 

“Series B1 Notes” means the Series of Notes designated as the “Willis Engine
Securitization Trust Series B1 Floating Rate Notes” to be issued on the Closing
Date and having the terms and conditions specified in the Series B1 Supplement,
including any and all replacements, extensions, substitutions or renewals of
such Notes.

 

“Series B1 Supplement”  means the Series B1 Supplement to the Indenture, dated
as of August 9, 2005 between WEST and the Indenture Trustee, as amended,
modified, or supplemented from time to time in accordance with its terms.

 

“Specified Period” shall mean one month.

 

“Series A1 Unrestricted Book-Entry Notes” means Series A1 Notes in the form of
Exhibit A hereto, with the applicable legend required by Section 2.02 of the
Indenture for Unrestricted Book-Entry Notes inscribed on the face thereof.

 

“Willis” means Willis Lease Finance Corporation, a Delaware corporation.

 

(b)           The conventions of construction and usage set forth in Section
1.02 of the Indenture are hereby incorporated by reference in this Supplement.

 

ARTICLE II

 

Creation of the Series A1 Notes

 

Section 2.01.          Designation.

 

(a)           There is hereby created a Series of Series A Term Notes to be
issued pursuant to the Indenture and this Supplement and to be known as the
“Series 2005-A1 Floating Rate Notes,” referred to herein as the “Series A1
Notes.”  The Series A1 Notes will be issued in the initial principal balance of
$200,000,000.00 and will not have priority over any other Series of Series A
Notes except to the extent set forth in the Supplement for such other Series and
the Indenture. The Series Issuance Date of the Series A1 Notes is August 9,
2005.  The Series A1 Notes are classified as “Term Notes,” “Series A Notes,”
Series A Term Notes,” and “Floating Rate Notes,” as each such term is used in
the Indenture.  The Series A1 Notes will be rated on the Closing Date by each of
Moody’s and Fitch.

 

(b)           The first Payment Date with respect to the Series A1 Notes shall
be on August 15, 2005.

 

(c)           Payments of principal on the Series A1 Notes shall be payable from
funds on deposit in the Series A1 Series Account or otherwise at the times and
in the amounts set forth in Article III of the Indenture and Sections 2.04, 2.05
and 3.02 of this Supplement.

 

4

--------------------------------------------------------------------------------


 

(d)           WEST shall pay Issuance Expenses out of the proceeds of the Series
A1 Notes on the Series Issuance Date.

 

(e)           In the event that any term or provision contained herein shall
conflict with or be inconsistent with any term or provision contained in the
Indenture, the terms and provisions of this Supplement shall govern.

 

Section 2.02.          Authentication and Delivery.

 

(a)           On the Series Issuance Date, WEST shall sign, and shall direct the
Indenture Trustee in writing pursuant to Section 2.01(c) of the Indenture to
duly authenticate, and the Indenture Trustee, upon receiving such direction, (i)
shall authenticate, subject to compliance with the conditions precedent set
forth in Section 4.01 hereof, the Series A1 Notes in accordance with such
written directions, and (ii) subject to compliance with the conditions precedent
set forth in Section 4.01 hereof, shall deliver such Series A1 Notes to the
Initial Purchaser in accordance with such written directions.

 

(b)           The Series A1 Notes are not being registered with the SEC and,
after their sale to the Initial Purchaser in accordance with the Series A1 Note
Purchase Agreement, may not be sold, transferred or otherwise disposed of except
in compliance with the provisions of the Indenture and except as follows:

 

(i)            to Persons that the transferring Person reasonably believes are
Qualified Institutional Buyers in reliance on the exemption from the
registration requirements of the Securities Act provided by Rule 144A;

 

(ii)           in offshore transactions in reliance on Regulation S;

 

(iii)          to Institutional Accredited Investors that deliver an Investment
Letter to the Indenture Trustee;

 

(c)           In accordance with Section 2.01(d) of the Indenture, the Series
2005-1 Notes resold in reliance on Rule 144A shall be represented by one 144A
Book-Entry Note.  Any Series 2005-1 Notes sold in reliance on Regulation S shall
initially be represented by one Regulation S Temporary Book-Entry Note and shall
be exchangeable for interests in the related Unrestricted Book-Entry Note. Any
Series 2005-1 Notes sold to Institutional Accredited Investors shall be
represented by one or more Definitive Notes.

 

(d)           The Series A1 Notes shall be executed by manual or facsimile
signature on behalf of the Issuer by a Responsible Officer of the Owner Trustee
and shall be substantially in the form of Exhibit A hereto, as applicable, with
the appropriate legend required by Section 2.02 of the Indenture inscribed on
the face thereof.

 

(e)           The Series A1 Notes shall be issued in minimum denominations of
$100,000 and in integral multiples of $1,000 in excess thereof.

 

5

--------------------------------------------------------------------------------


 

Section 2.03.          Interest Payments on the Series A1 Notes.

 

(a)           Interest on Series A1 Notes.  Interest on each Series A1 Note
shall (i) accrue during each Interest Accrual Period at the Series A1 Stated
Interest Rate, (ii) be calculated on the basis of actual days elapsed over a
year of 360 days, (iii) be due and payable in arrears on each Payment Date and
(iv) be calculated based on the Outstanding Principal Balance of such Series A1
Note during such Interest Accrual Period. All amounts of Series A1 Stated
Interest Amount shall be due and payable on the earlier to occur of (i) the date
on which the Series A1 Notes have been accelerated in accordance with the
provisions of Section 4.02 of the Indenture and (ii) the Series A1 Final
Maturity Date.  On each Reference Date, the Indenture Trustee shall promptly
deliver a written notice to the Series A1 Noteholders specifying the Series A1
Stated Interest Rate for the related Interest Accrual Period.

 

(b)           Additional Interest.  If WEST shall fail to pay the Series A1
Stated Interest Amount on any Series A1 Note when due, or any other amount
becoming due under this Supplement (other than payments of principal on the
Series A1 Notes), WEST shall, from time to time, pay Series A1 Additional
Interest on such unpaid amounts, to the extent permitted by applicable law, to,
but not including, the date of actual payment (after as well as before
judgment), for the period during which such interest or other amount shall be
unpaid from the due date of such payment to the date of actual payment thereof.
Any such interest shall be payable at the times and subject to the priorities
set forth in Section 3.02 of this Supplement and Section 3.13 of the Indenture. 
All amounts of Series A1 Additional Interest shall be due and payable on the
earlier to occur of (i) the date on which the Series A1 Notes have been
accelerated in accordance with the provisions of Section 4.02 of the Indenture
and (ii) the Series A1 Final Maturity Date.

 

(c)           Maximum Interest Rate.  In no event shall the interest charged
with respect to a Series A1 Note exceed the maximum amount permitted by
applicable law.  If at any time the Series A1 Interest Amount charged with
respect to the Series A1 Notes exceeds the maximum rate permitted by applicable
law, the rate of interest to accrue pursuant to this Supplement and such Series
A1 Note shall be limited to the maximum rate permitted by applicable law, but
any subsequent reductions in the One-Month LIBOR shall not reduce the interest
to accrue on such Series A1 Note below the maximum amount permitted by
Applicable Law until the total amount of interest accrued on such Series A1 Note
equals the amount of interest that would have accrued if a varying rate per
annum equal to the interest rate had at all times been in effect.  If the total
amount of interest paid or accrued on the Series A1 Note under the foregoing
provisions is less than the total amount of interest that would have accrued if
the interest rate had at all times been in effect, WEST agrees to pay to the
Series A1 Noteholders an amount equal to the difference between (a) the lesser
of (i) the amount of interest that would have accrued if the maximum rate
permitted by applicable law had at all times been in effect, or (ii) the amount
of interest that would have accrued if the interest rate had at all times been
equal to the Series A1 Interest Amount, and (b) the amount of interest accrued
in accordance with the other provisions of this Supplement.

 

Section 2.04.          Principal Payments on the Series A1 Notes.

 

(a)           The Minimum Principal Payment Amount and the Scheduled Principal
Payment Amount calculated for the Series A1 Notes for each Payment Date shall be
payable to the Holders of the Series A1 Notes on each Payment Date from amounts
deposited in the Series

 

6

--------------------------------------------------------------------------------


 

A1 Series Account on such Payment Date as provided in Section 3.13 of the
Indenture and Section 3.02 of this Supplement.  In addition, any portion of the
Series A Supplemental Principal Payment Amount for any Payment Date to the
Series A1 Notes pursuant to Section 3.14(b) of the Indenture shall be payable to
the Holders of the Series A1 Notes on such Payment Date from amounts deposited
in the Series A1 Series Account as provided in Section 3.13 of the Indenture and
Section 3.02 of this Supplement.  So long as an Early Amortization Event or an
Event of Default is then continuing, then, in addition to the foregoing, the
Outstanding Principal Balance of the Series A1 Notes shall be payable on each
Payment Date to the extent that amounts are available for such purpose in
accordance with the provisions of Section 3.13 of the Indenture and Section 3.02
of this Supplement. The unpaid principal amount of the Series A1 Notes together
with all unpaid interest (including all Additional Interest), fees, expenses,
costs and other amounts payable by WEST pursuant to the terms of the Indenture
and this Supplement shall be due and payable in full on the Series A1 Final
Payment Date.

 

(b)           The Minimum Targeted Principal Balances and the Scheduled Targeted
Principal Balances for the Series A1 Notes shall be adjusted at the times and in
the manner indicated in Section 3.18 of the Indenture.

 

Section 2.05.          Prepayment of Principal on the Series A1 Notes.

 

(a)           WEST will have the option to prepay, in an Optional Redemption on
any Payment Date occurring on or after the fifth anniversary of the Series
Issuance Date (each such Payment Date, an “Optional Redemption Date”) all, or
any portion, of the Outstanding Principal Balance of the Series A1 Notes on such
Payment Date, in a minimum amount of Two Hundred Fifty Thousand Dollars
($250,000), for the Redemption Price of the Outstanding Principal Balance of the
Series A1 Notes being prepaid, together with accrued interest thereon to the
date of such prepayment, provided that, as a condition to any such prepayment in
part, the Outstanding Principal Balance of the Series B1 Notes shall be prepaid
by a proportionate amount, such prepayment to be made as provided in the Series
B1 Supplement.  WEST may not make such prepayment from funds in the Collections
Account, the Series A1 Series Account or the Senior Restricted Cash Account,
except to the extent that funds in any such Account would otherwise be payable
to WEST in accordance with the terms of this Supplement and the Indenture.  Any
Optional Redemption in connection with a Refinancing funded with the proceeds of
Additional Notes must be in whole, and any other Optional Redemption financed
with funds other than funds in the Collections Account or the proceeds of
Additional Notes may be in whole or in part.

 

(b)           If there is any Balance in the Engine Acquisition Account at the
end of the Delivery Period beginning on the Initial Closing Date, the portion
thereof allocated to the Series A1 Notes in accordance with Section 3.15(b) of
the Indenture shall be applied to the prepayment of the Series A1 Notes as
provided in Section 3.16 of the Indenture on the next succeeding Payment Date
(the “Acquisition Redemption Date”) after the end of such Delivery Period.

 

(c)           The Minimum Targeted Principal Balances and the Scheduled Targeted
Principal Balances on the Optional Redemption Date or the Acquisition Redemption
Date, as applicable, and on each succeeding Payment Date shall be adjusted as
provided in Section 3.18(b) of the Indenture.

 

7

--------------------------------------------------------------------------------


 

Section 2.06.          Manner of Payment.  All payments of principal and
interest on the Series A1 Notes payable on each Payment Date shall be paid to
the Series A1 Noteholders reflected in the Register as of the related Record
Date by wire transfer of immediately available funds for receipt prior to 1:00
p.m. (New York City time) on such Payment Date. Any payments received by the
Series A1 Noteholders after 1:00 p.m. (New York City time) on any day shall be
considered to have been received on the next succeeding Business Day.

 

Section 2.07.          Restrictions on Transfer.  On the Closing Date, WEST
shall sell the Series A1 Notes to the Initial Purchaser pursuant to the Series
A1 Note Purchase Agreement and deliver such Series A1 Notes in accordance
herewith and therewith.  Thereafter, no Series A1 Note may be sold, transferred
or otherwise disposed of except in compliance with the provisions of the
Indenture. Except as provided in the Indenture, the Indenture Trustee shall have
no obligations or duties with respect to determining whether any transfers of
the Series A1 Notes are made in accordance with the Securities Act or any other
law; provided that with respect to Definitive Notes, the Indenture Trustee shall
enforce such transfer restrictions in accordance with the terms set forth in
this Supplement.

 

Section 2.08.          Final Maturity Date.  The unpaid principal amount of the
Series A1 Notes together with all unpaid interest (including all Additional
Interest and Conversion Step-Up Interest), fees, expenses, costs and other
amounts payable by WEST pursuant to the terms of the Indenture, this Supplement
and the other Series A1 Transaction Documents shall be due and payable in full
on the earlier to occur of (i) the date on which the Series A1 Notes have been
accelerated in accordance with the provisions of Section 4.02 of the Indenture
and (ii) the Series A1 Final Maturity Date.

 

ARTICLE III

 

Series A1 Account and Allocation and
Application of Amounts Therein

 

Section 3.01.          Series A1 Series Account.  The Indenture Trustee shall
establish on the Closing Date pursuant to Sections 3.01 and 3.09 of the
Indenture and shall maintain, so long as any Series A1 Note is Outstanding, an
Eligible Account which shall be designated as the “Series A1 Series Account,”
which account shall be held in the name of the Indenture Trustee for the benefit
of the Series A1 Noteholders. All deposits of funds by, or for the benefit of,
the Series A1 Noteholders from the Collections Account and the Senior Restricted
Cash Account shall be accumulated in, and withdrawn from, the Series A1 Series
Account in accordance with the provisions of the Indenture and this Supplement.

 

Section 3.02.          Distributions from Series A1 Series Account.  On each
Payment Date, the Indenture Trustee shall distribute funds then on deposit in
the Series A1 Series Account in accordance with the provisions of either
subsection (a), (b) or (c) of this Section 3.02.

 

(a)           If neither an Early Amortization Event nor an Indenture Event of
Default shall have occurred and be continuing with respect to any Series of
Notes:

 

8

--------------------------------------------------------------------------------


 

i.                  To each Holder of a Series A1 Note on the related Record
Date, an amount equal to its pro rata portion of the Series A1 Stated Interest
Payment for each such Payment Date;

 

ii.               To each Holder of a Series A1 Note on the related Record Date,
an amount equal to its pro rata portion of the Minimum Principal Payment Amount
then due and payable to the Holders of the Series A1 Notes on such Payment Date;

 

iii.            To each Holder of a Series A1 Note on the related Record Date,
an amount equal to its pro rata portion of the Scheduled Principal Payment
Amount then due and payable to the Holders of the Series A1 Notes on such
Payment Date;

 

iv.           To each Holder of a Series A1 Note on the related Record Date, an
amount equal to its pro rata portion of the Series A Supplemental Principal
Payment Amount (if any) then due and payable to the Holders of the Series A1
Notes on such Payment Date;

 

v.              To each Holder of a Series A1 Note on the related Record Date,
an amount equal to its pro rata portion of any Series A1 Additional Interest
Amount then due and payable by WEST to the Series A1 Noteholders;

 

vi.           To each Holder of a Series A1 Note on the related Record Date, any
Noteholder Indemnification Amounts due and payable to such Noteholder; and

 

vii.        After payment in full of the foregoing amounts pursuant to this
Section 3.02 of this Supplement, to WEST, any remaining amounts then on deposit
in the Series A1 Series Account.

 

(b)           If either an Early Amortization Event or an Event of Default shall
have occurred and be continuing, so long as the Indenture Trustee shall not have
received a Collateral Liquidation Notice:

 

i.                  To each Holder of a Series A1 Note on the related Record
Date, an amount equal to its pro rata portion of the Series A1 Stated Interest
Amount for such Payment Date;

 

ii.               To each Holder of a Series A1 Note on the related Record Date,
an amount equal to its pro rata portion of the Minimum Principal Payment Amount
then due and payable to the Holders of the Series A1 Notes on such Payment Date;

 

iii.            To each Holder of a Series A1 Note on the related Record Date,
an amount equal to its pro rata portion of the Scheduled Principal Payment
Amount then due and payable to the Holders of the Series A1 Notes on such
Payment Date;

 

iv.           To each Holder of a Series A1 Note on the related Record Date, an
amount equal to its pro rata portion of the then unpaid principal balances of
the Series

 

9

--------------------------------------------------------------------------------


 

A1 Notes then Outstanding until the Series A1 Note Principal Balance has been
reduced to zero;

 

v.              To each Holder of a Series A1 Note on the related Record Date,
an amount equal to its pro rata portion of any Series A1 Additional Interest
Amount then due and payable by WEST to the Series A1 Noteholders;

 

vi.           To each Holder of a Series A1 Note on the related Record Date, any
Noteholder Indemnification Amounts due and payable to such Noteholder; and

 

vii.        After payment in full of the foregoing amounts pursuant to this
Section 3.02 of this Supplement, to WEST, any remaining amounts then on deposit
in the Series A1 Series Account.

 

(c)           If either an Early Amortization Event or an Event of Default shall
have occurred and be continuing, and the Indenture Trustee shall have received a
Collateral Liquidation Notice:

 

i.                  To each Holder of a Series A1 Note on the related Record
Date, an amount equal to its pro rata portion of the Series A1 Stated Interest
Amount for such Payment Date;

 

ii.               To each Holder of a Series A1 Note on the related Record Date,
an amount equal to its pro rata portion of the then unpaid principal balances of
the Series A1 Notes then Outstanding until the Series A1 Note Principal Balance
has been reduced to zero;

 

iii.            To each Holder of a Series A1 Note on the related Record Date,
an amount equal to its pro rata portion of any Series A1 Additional Interest
Amount then due and payable by WEST to the Series A1 Noteholders;

 

iv.           To each Holder of a Series A1 Note on the related Record Date, any
Noteholder Indemnification Amounts due and payable to such Noteholder; and

 

v.              After payment in full of the foregoing amounts pursuant to this
Section 3.02 of this Supplement, to WEST, any remaining amounts then on deposit
in the Series A1 Series Account.

 

ARTICLE IV

 

Conditions to Issuance

 

Section 4.01.          Conditions to Issuance. The Indenture Trustee shall not
authenticate the Series A1 Notes unless (a) all conditions to the issuance of
the Series A1 Notes under the Series A1 Note Purchase Agreement shall have been
satisfied, and (b) WEST shall

 

10

--------------------------------------------------------------------------------


 

have delivered a certificate to the Indenture Trustee to the effect that all
conditions set forth in the Series A1 Note Purchase Agreement shall have been
satisfied.

 

ARTICLE V

 

Representations and Warranties

 

Section 5.01.          Indenture Representations and Warranties.  To induce the
Series A1 Noteholders to purchase the Series A1 Notes hereunder, WEST hereby
makes to the Indenture Trustee for the benefit of the Series A1 Noteholders as
of the Closing Date all of the representations and warranties set forth in
Section 5.01 of the Indenture.

 

ARTICLE VI

 

Miscellaneous Provisions

 

Section 6.01.          Ratification of Indenture.  As supplemented by this
Supplement, the Indenture is in all respects ratified and confirmed and the
Indenture as so supplemented by this Supplement shall be read, taken and
construed as one and the same instrument.

 

Section 6.02.          Counterparts.  This Supplement may be executed in two or
more counterparts, and by different parties on separate counterparts, each of
which shall be an original, but all of which shall constitute one and the same
instrument.

 

Section 6.03.          Governing Law. THIS SUPPLEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAWS BUT OTHERWISE WITHOUT REFERENCE TO ITS
CONFLICTS OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

Section 6.04.          Notices to Rating Agencies.  Whenever any notice or other
communication is required to be given to the Rating Agencies pursuant to the
Indenture or this Supplement, such notice or communication shall be delivered as
follows: (i) to Moody’s at Moody’s Investors Service, Inc., 99 Church Street,
New York, New York 10004, Attention: ABS Monitoring Group and (ii) if to Fitch
at One State Street Plaza, New York, New York 10004, Attention:
[                         ]. Any rights to notices conveyed to a Rating Agency
pursuant to the terms of this Supplement shall terminate immediately if such
Rating Agency no longer has a rating outstanding with respect to the Series A1
Notes.

 

Section 6.05.          Statutory References.  References in this Supplement and
any other Series A1 Transaction Document to any section of the Uniform
Commercial Code or the UCC shall mean, on or after the effective date of
adoption of any revision to the Uniform Commercial Code or the UCC in the
applicable jurisdiction, such revised or successor section thereto.

 

Section 6.06.          Amendments and Modifications.  The terms of this
Supplement may be waived, modified or amended only in a written instrument
signed by each of WEST and the Indenture Trustee and, except with respect to the
matters set forth in (and subject to the terms

 

11

--------------------------------------------------------------------------------


 

of) Section 9.01 of the Indenture, only with the prior written consent of the
Majority of Holders or, with respect to the matters set forth in Section 9.02(a)
of the Indenture, the prior written consent of the Holders of all Series A1
Notes then Outstanding.

 

Section 6.07.          Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, AS AGAINST THE OTHER PARTIES HERETO, ANY RIGHTS IT MAY HAVE
TO A JURY TRIAL IN RESPECT OF ANY CIVIL ACTION OR PROCEEDING (WHETHER ARISING IN
CONTRACT OR TORT OR OTHERWISE), INCLUDING ANY COUNTERCLAIM, ARISING UNDER OR
RELATING TO THIS SUPPLEMENT OR ANY OTHER SERIES A1 TRANSACTION DOCUMENT,
INCLUDING IN RESPECT OF THE NEGOTIATION, ADMINISTRATION OR ENFORCEMENT HEREOF OR
THEREOF.

 

Section 6.08.          Appointment of Representative. The Majority of Holders
shall be authorized to appoint a representative to act on their behalf with such
authority as shall be provided in such appointment, provided that, such
authority shall not extend to the taking of any action under the Related
Documents requiring the consent of all Series A1 Noteholders.

 

Section 6.09.          Tax Matters.  (a)  In accordance with Treasury
regulations governing debt instruments issued with original issue discount, WEST
will treat the Series A1 Notes as “contingent payment debt instruments” for
United States federal income tax purposes.  By purchasing Series A1 Notes, each
holder thereof will be deemed to have agreed to such treatment and to be bound
by WEST’s application of the Treasury regulations governing contingent payment
debt instruments, including WEST’s determination of a “comparable yield” and a
“projected payment schedule” for the Series A1 Notes, each within the meaning of
such regulations.  Such disclosure shall be consistent with the disclosure on
such matters set forth in the Offering Memorandum.

 

(b)           To the extent required by law, WEST will timely file any tax
returns, reports or information statements in respect of the Series A1 Notes,
including, without limitation, Form 8281 to the extent applicable.

 

 

[Signature page follows.]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, WEST and the Indenture Trustee have caused this Supplement
to be duly executed and delivered by their respective officers all as of the day
and year first above written.

 

 

 

WILLIS ENGINE SECURITIZATION TRUST

 

 

 

 

By:

/s/ Monica J. Burke

 

 

 

Name: Monica J. Burke

 

 

Title: Controlling Trustee

 

 

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Indenture Trustee

 

 

 

By:

/s/ Peter T. Becker

 

 

 

Name: Peter T. Becker

 

 

Title:   Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

SERIES A1 SUPPLEMENT

 

FORM OF SERIES A1 NOTE

 

WILLIS ENGINE SECURITIZATION TRUST

SERIES A1 FLOATING RATE SECURED NOTE

 

$[XX]

 

CUSIP No.:

 

No. 1

August 9, 2005

 

KNOW ALL PERSONS BY THESE PRESENTS that WILLIS ENGINE SECURITIZATION TRUST, a
Delaware statutory trust (“WEST”), for value received, hereby promises to pay to
Cede & Co., or registered assigns, at the principal corporate trust office of
the Indenture Trustee named below, (i) the principal sum of                
Dollars ($              ), which sum shall be payable on each Payment Date on
the dates and in the amounts set forth in the Indenture, dated as of August 9,
2005 (as amended, restated or otherwise modified from time to time, the
“Indenture”) and the Series A1 Supplement, dated as of August 9, 2005 (as
amended, restated or otherwise modified from time to time, the “Series A1
Supplement”), each between WEST and Deutsche Bank Trust Company Americas, as
indenture trustee (the “Indenture Trustee”), and (ii) interest on the
outstanding principal amount of this Series A1 Note on the dates and in the
amounts set forth in the Indenture and the Series A1 Supplement.  Capitalized
terms not otherwise defined herein will have the meaning set forth in the
Indenture and the Series A1 Supplement.

 

Payment of the principal of and interest on this Series A1 Note shall be made in
lawful money of the United States of America which at the time of payment is
legal tender for payment of public and private debts. The principal balance of,
and interest on this Series A1 Note is payable at the times and in the amounts
set forth in the Indenture and the Series A1 Supplement by wire transfer of
immediately available funds to the account designated by the Holder of record on
the related Record Date.

 

This Series A1 Note is one of the authorized notes identified in the title
hereto and issued in the aggregate principal amount of
                                                    Dollars
($                     ) pursuant to the Indenture and the Series A1 Supplement.

 

The Series A1 Notes shall be an obligation of WEST and shall be secured by the
Collateral, all as defined in, and subject to limitations set forth in, the
Indenture.

 

This Series A1 Note is transferable as provided in the Indenture and the Series
A1 Supplement, subject to certain limitations therein contained, only upon the
books for registration and transfer kept by the Indenture Trustee, and only upon
surrender of this Series A1 Note for transfer to the Indenture Trustee duly
endorsed by, or accompanied by a written instrument of transfer in form
reasonably satisfactory to the Indenture Trustee duly executed by, the
registered Holder hereof or his attorney duly authorized in writing. The
Indenture Trustee or WEST may require payment by the Holder of a sum sufficient
to cover any tax expense or other

 

A-1

--------------------------------------------------------------------------------


 

governmental charge payable in connection with any transfer or exchange of the
Series A1 Notes.

 

WEST, the Indenture Trustee and any other agent of WEST may treat the person in
whose name this Series A1 Note is registered as the absolute owner hereof for
all purposes, and neither WEST, the Indenture Trustee, nor any other such agent
shall be affected by notice to the contrary.

 

The Series A1 Note are subject to Prepayment, at the times and subject to the
conditions set forth in the Indenture and the Series A1 Supplement.

 

If an Indenture Event of Default shall occur and be continuing, the principal of
and accrued interest on this Series A1 Note may be declared to be due and
payable in the manner and with the effect provided in the Indenture and the
Series A1 Supplement.

 

The Indenture permits, with certain exceptions as therein provided, the issuance
of supplemental indentures with the consent of the Requisite Majority, in
certain specifically described instances. Any consent given by the Requisite
Majority shall be conclusive and binding upon the Holder of this Series A1 Note
and on all future holders of this Series A1 Note and of any Series A1 Note
issued in lieu hereof whether or not notation of such consent is made upon this
Series A1 Note. Supplements and amendments to the Indenture and the Series A1
Supplement may be made only to the extent and in circumstances permitted by the
Indenture and the Series A1 Supplement.

 

The Holder of this Series A1 Note shall have no right to enforce the provisions
of the Indenture and the Series A1 Supplement or to institute action to enforce
the covenants, or to take any action with respect to a default under the
Indenture and the Series A1 Supplement, or to institute, appear in or defend any
suit or other proceedings with respect thereto, except as provided under certain
circumstances described in the Indenture and the Series A1 Supplement; provided,
however, that nothing contained in the Indenture and the Series A1 Supplement
shall affect or impair any right of enforcement conferred on the Holder hereof
to enforce any payment of the principal of and interest on this Series A1 Note
on or after the due date thereof; provided further, however, that by acceptance
hereof the Holder is deemed to have covenanted and agreed that it will not
institute against WEST any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceedings, or other proceedings under any applicable bankruptcy
or similar law, at any time other than at such time as permitted by the
Indenture and the Series A1 Supplement.

 

This Series A1 Note, and the rights and obligations of the parties hereunder,
shall be governed by, and construed and interpreted in accordance with, the laws
of the State of New York without giving effect to principles of conflict of
laws.

 

All terms and provisions of the Indenture and the Series A1 Supplement are
herein incorporated by reference as if set forth herein in their entirety.

 

IT IS HEREBY CERTIFIED, RECITED AND DECLARED, that all acts, conditions and
things required to exist, happen and be performed precedent to the execution and
delivery of the Indenture and the Series A1 Supplement and the issuance of this
Series A1 Note

 

A-2

--------------------------------------------------------------------------------


 

and the issue of which it is a part, do exist, have happened and have been
timely performed in regular form and manner as required by law.

 

Unless the certificate of authentication hereon has been executed by the
Indenture Trustee by manual signature of one of its Responsible Officers, this
Series A1 Note shall not be entitled to any benefit under the Indenture and the
Series A1 Supplement, or be valid or obligatory for any purpose.

 

IN WITNESS WHEREOF, West Engine Securitization Trust has caused this Series A1
Note to be duly executed by its duly authorized representative, on this       
day of                      , 2005.

 

 

 

WILLIS ENGINE SECURITIZATION TRUST

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

This Note is one of the Series A1 Notes described in the within-mentioned
Indenture and the Series A1 Supplement.

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Indenture Trustee

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

A-3

--------------------------------------------------------------------------------


 

Schedule A

 

Aggregate principal amount of any Series A1 Note issued in exchange for a
portion or portions hereof and any portion or portions of any Series A1 Note
exchanged for a portion or portions hereof:

 

Date

 

Principal Amount Issued
or Exchanged

 

Remaining Principal Amount
of this Series A1 Note

 

Notation
Made by or
on Behalf of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-4

--------------------------------------------------------------------------------


 

EXHIBIT B

SERIES A1 SUPPLEMENT

 

FORM OF CERTIFICATE TO BE GIVEN BY NOTEHOLDERS

 

[Euroclear

151 Boulevard Jacqmain

B-1210 Brussels, Belgium]

 

[Clearstream Banking, société anonyme

f/k/a CedelBank, société anonyme

67 Boulevard Grand-Duchesse Charlotte

L-1331 Luxembourg]

 

Re:                               Series A1 Floating Rate Series A1 Notes (the
“Offered Notes”) issued pursuant to the Series A1 Supplement, dated as of August
9, 2005, between Willis Engine Securitization Trust (the “Issuer”) and Deutsche
Bank Trust Company Americas (the “Indenture Trustee”) to the Indenture, dated as
of August 9, 2005, between WEST and the Indenture Trustee.

 

This is to certify that as of the date hereof, and except as set forth below,
the beneficial interest in the Offered Notes held by you for our account is
owned by persons that are not U.S. persons (as defined in Rule 902 under the
Securities Act of 1933, as amended).

 

The undersigned undertakes to advise you promptly by tested telex on or prior to
the date on which you intend to submit your certification relating to the
Offered Notes held by you in which the undersigned has acquired, or intends to
acquire, a beneficial interest in accordance with your operating procedures if
any applicable statement herein is not correct on such date. In the absence of
any such notification, it may be assumed that this certification applies as of
such date.

 

[This certification excepts beneficial interests in and does not relate to U.S.
$                  principal amount of the Offered Notes appearing in your books
as being held for our account but that we have sold or as to which we are not
yet able to certify.]

 

We understand that this certification is required in connection with certain
securities laws in the United States of America. If administrative or legal
proceedings are commenced or threatened in connection with which this
certification is or would be relevant, we irrevocably authorize you to produce
this certification or a copy thereof to any interested party in such
proceedings.

 

Dated:*

 

 

By:

 

,

 

Account Holder

 

--------------------------------------------------------------------------------

*Certification must be dated on or after the 15th day before the date of the
Euroclear or Clearstream certificate to which this certification relates.

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

SERIES A1 SUPPLEMENT

 

FORM OF
CERTIFICATE TO BE GIVEN BY EUROCLEAR OR CLEARSTREAM

 

Deutsche Bank Trust Company Americas

as Indenture Trustee and Note Registrar

[                                 ]

New York, New York [         ]

Attention: [                            ]

 

Re:                               Series A1 Floating Rate Series A1 Notes (the
“Offered Notes”) issued pursuant to the Series A1 Supplement, dated as of August
9, 2005, between Willis Engine Securitization Trust (the “Issuer”) and Deutsche
Bank Trust Company Americas (the “Indenture Trustee”) to the Indenture, dated as
of August 9, 2005, between WEST and the Indenture Trustee.

 

This is to certify that, based solely on certifications we have received in
writing, by tested telex or by electronic transmission from member organizations
appearing in our records as persons being entitled to a portion of the principal
amount set forth below (our “Member Organizations”) as of the date hereof,
$                    principal amount of the Offered Notes is owned by persons
(a) that are not U.S. persons (as defined in Rule 902 under the Securities Act
of 1933, as amended (the “Securities Act”)) or (b) who purchased their Offered
Notes (or interests therein) in a transaction or transactions that did not
require registration under the Securities Act.

 

We further certify (a) that we are not making available herewith for exchange
any portion of the related Regulation S Temporary Book-Entry Note excepted in
such certifications and (b) that as of the date hereof we have not received any
notification from any of our Member Organizations to the effect that the
statements made by them with respect to any portion of the part submitted
herewith for exchange are no longer true and cannot be relied upon as of the
date hereof.

 

We understand that this certification is required in connection with certain
securities laws of the United States of America. If administrative or legal
proceedings are commenced or threatened in connection with which this
certification is or would be relevant, we irrevocably authorize you to produce
this certification or a copy hereof to any interested party in such proceedings.

 

Date:

 

 

Yours faithfully,

 

 

 

By:

 

[Morgan Guaranty Trust Company of New York,
Brussels Office, as Operator of the Euroclear
Clearance System] [Clearstream, société anonyme]

 

C-1

--------------------------------------------------------------------------------


 

 

EXHIBIT D

SERIES A1 SUPPLEMENT

 

FORM OF
CERTIFICATE TO BE GIVEN BY TRANSFEREE OF BENEFICIAL INTEREST IN A
REGULATION S TEMPORARY BOOK ENTRY NOTE

 

[Euroclear

151 Boulevard Jacqmain

B-1210 Brussels, Belgium]

 

[Clearstream Banking, société anonyme

f/k/a CedelBank, société anonyme

67 Boulevard Grand-Duchesse Charlotte

L-1331 Luxembourg]

 

Re:                               Series A1 Floating Rate Series A1 Notes (the
“Offered Notes”) issued pursuant to the Series A1 Supplement, dated as of August
9, 2005, between Willis Engine Securitization Trust (the “Issuer”) and Deutsche
Bank Trust Company Americas (the “Indenture Trustee”) to the Indenture, dated as
of August 9, 2005, between WEST and the Indenture Trustee.

 

This is to certify that as of the date hereof, and except as set forth below,
for purposes of acquiring a beneficial interest in the Offered Notes, the
undersigned certifies that it is not a U.S. person (as defined in Rule 902 under
the Securities Act of 1933, as amended).

 

The undersigned undertakes to advise you promptly by tested telex on or prior to
the date on which you intend to submit your certification relating to the
Offered Notes held by you in which the undersigned intends to acquire a
beneficial interest in accordance with your operating procedures if any
applicable statement herein is not correct on such date. In the absence of any
such notification, it may be assumed that this certification applies as of such
date.

 

We understand that this certification is required in connection with certain
securities laws in the United States of America. If administrative or legal
proceedings are commenced or threatened in connection with which this
certification is or would be relevant, we irrevocably authorize you to produce
this certification or a copy thereof to any interested party in such
proceedings.

 

Dated:

By:

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT E

SERIES A1 SUPPLEMENT

 

FORM OF
TRANSFER CERTIFICATE FOR EXCHANGE OR
TRANSFER FROM 144A BOOK-ENTRY NOTE
TO REGULATION S BOOK-ENTRY NOTE

 

Deutsche Bank Trust Company Americas

as Indenture Trustee and Note Registrar

 

[                                  ]

New York, New York [     ]

Attention: [                        ]

 

Re:                               Series A1 Floating Rate Series A1 Notes (the
“Offered Notes”) issued pursuant to the Series A1 Supplement, dated as of August
9, 2005, between Willis Engine Securitization Trust (the “Issuer”) and Deutsche
Bank Trust Company Americas (the “Indenture Trustee”) to the Indenture (as
supplemented, the “Indenture”), dated as of August 9, 2005, between WEST and the
Indenture Trustee.

 

Capitalized terms used but not defined herein shall have the meanings given to
them in the Indenture.

 

This letter relates to U.S. $                      principal amount of Offered
Notes that are held as a beneficial interest in the 144A Book-Entry Note (CUSIP
No.                      ) with DTC in the name of [insert name of transferor]
(the “Transferor”). The Transferor has requested an exchange or transfer of the
beneficial interest for an interest in the Regulation S Book-Entry Note (CUSIP
No.                   ) to be held with [Euroclear] [Clearstream] through DTC.

 

In connection with the request and in receipt of the Offered Notes, the
Transferor does hereby certify that the exchange or transfer has been effected
in accordance with the transfer restrictions set forth in the Indenture and the
Offered Notes and:

 

(a)           pursuant to and in accordance with Regulation S under the
Securities Act of 1933, as amended (the “Securities Act”), and accordingly the
Transferor does hereby certify that:

 

(i)            the offer of the Offered Notes was not made to a person in the
United States of America,

 

(ii)           either (A) at the time the buy order was originated, the
transferee was outside the United States of America or the Transferor and any
person acting on its behalf reasonably believed that the transferee was outside
the United States of America, or (B) the transaction was executed in, on or
through the facilities of a designated offshore securities market and neither
the Transferor nor any person acting on its behalf knows that the transaction
was pre-arranged with a buyer in the United States of America,

 

E-1

--------------------------------------------------------------------------------


 

(iii)          no directed selling efforts have been made in contravention of
the requirements of Rule 903 or 904 of Regulation S, as applicable, and the
other conditions of Rule 903 or Rule 904 of Regulation S, as applicable, have
been satisfied and

 

(iv)          the transaction is not part of a plan or scheme to evade the
registration requirements of the Securities Act, and

 

(b)           with respect to transfers made in reliance on Rule 144A under the
Securities Act, the Transferor does hereby certify that the Notes are being
transferred in a transaction permitted by Rule 144A under the Securities Act.

 

This certification and the statements contained herein are made for your benefit
and the benefit of WEST.

 

 

[Insert name of Transferor]

 

 

Dated:

By:

 

Title:

 

E-2

--------------------------------------------------------------------------------


 

SCHEDULE 1

SERIES A1 SUPPLEMENT

 

 

Series A1 Minimum Targeted Principal Balances by Period

 

Period

 

Payment
Date
Occurring
In:

 

Minimum
Targeted
Principal
Balance

 

Period

 

Payment Date
Occurring
In:

 

Minimum
Targeted
Principal
Balance

 

Period

 

Payment
Date
Occurring
In:

 

Minimum
Targeted
Principal
Balance

 

1

 

15-Aug-05

 

199,166,667

 

112

 

15-Nov-14

 

106,666,667

 

223

 

15-Feb-24

 

14,166,667

 

2

 

15-Sep-05

 

198,333,333

 

113

 

15-Dec-14

 

105,833,334

 

224

 

15-Mar-24

 

13,333,334

 

3

 

15-Oct-05

 

197,500,000

 

114

 

15-Jan-15

 

105,000,000

 

225

 

15-Apr-24

 

12,500,001

 

4

 

15-Nov-05

 

196,666,667

 

115

 

15-Feb-15

 

104,166,667

 

226

 

15-May-24

 

11,666,667

 

5

 

15-Dec-05

 

195,833,333

 

116

 

15-Mar-15

 

103,333,334

 

227

 

15-Jun-24

 

10,833,334

 

6

 

15-Jan-06

 

195,000,000

 

117

 

15-Apr-15

 

102,500,000

 

228

 

15-Jul-24

 

10,000,001

 

7

 

15-Feb-06

 

194,166,667

 

118

 

15-May-15

 

101,666,667

 

229

 

15-Aug-24

 

9,166,667

 

8

 

15-Mar-06

 

193,333,333

 

119

 

15-Jun-15

 

100,833,334

 

230

 

15-Sep-24

 

8,333,334

 

9

 

15-Apr-06

 

192,500,000

 

120

 

15-Jul-15

 

100,000,000

 

231

 

15-Oct-24

 

7,500,001

 

10

 

15-May-06

 

191,666,667

 

121

 

15-Aug-15

 

99,166,667

 

232

 

15-Nov-24

 

6,666,667

 

11

 

15-Jun-06

 

190,833,333

 

122

 

15-Sep-15

 

98,333,334

 

233

 

15-Dec-24

 

5,833,334

 

12

 

15-Jul-06

 

190,000,000

 

123

 

15-Oct-15

 

97,500,000

 

234

 

15-Jan-25

 

5,000,001

 

13

 

15-Aug-06

 

189,166,667

 

124

 

15-Nov-15

 

96,666,667

 

235

 

15-Feb-25

 

4,166,667

 

14

 

15-Sep-06

 

188,333,333

 

125

 

15-Dec-15

 

95,833,334

 

236

 

15-Mar-25

 

3,333,334

 

15

 

15-Oct-06

 

187,500,000

 

126

 

15-Jan-16

 

95,000,000

 

237

 

15-Apr-25

 

2,500,001

 

16

 

15-Nov-06

 

186,666,667

 

127

 

15-Feb-16

 

94,166,667

 

238

 

15-May-25

 

1,666,667

 

17

 

15-Dec-06

 

185,833,333

 

128

 

15-Mar-16

 

93,333,334

 

239

 

15-Jun-25

 

833,334

 

18

 

15-Jan-07

 

185,000,000

 

129

 

15-Apr-16

 

92,500,000

 

240

 

15-Jul-25

 

0

 

19

 

15-Feb-07

 

184,166,667

 

130

 

15-May-16

 

91,666,667

 

241

 

15-Aug-25

 

 

 

20

 

15-Mar-07

 

183,333,333

 

131

 

15-Jun-16

 

90,833,334

 

 

 

15-Sep-25

 

—

 

21

 

15-Apr-07

 

182,500,000

 

132

 

15-Jul-16

 

90,000,000

 

 

 

15-Oct-25

 

—

 

22

 

15-May-07

 

181,666,667

 

133

 

15-Aug-16

 

89,166,667

 

 

 

15-Nov-25

 

—

 

23

 

15-Jun-07

 

180,833,333

 

134

 

15-Sep-16

 

88,333,334

 

 

 

15-Dec-25

 

—

 

24

 

15-Jul-07

 

180,000,000

 

135

 

15-Oct-16

 

87,500,000

 

 

 

15-Jan-26

 

—

 

25

 

15-Aug-07

 

179,166,667

 

136

 

15-Nov-16

 

86,666,667

 

 

 

15-Feb-26

 

—

 

26

 

15-Sep-07

 

178,333,333

 

137

 

15-Dec-16

 

85,833,334

 

 

 

15-Mar-26

 

—

 

27

 

15-Oct-07

 

177,500,000

 

138

 

15-Jan-17

 

85,000,000

 

 

 

15-Apr-26

 

—

 

28

 

15-Nov-07

 

176,666,667

 

139

 

15-Feb-17

 

84,166,667

 

 

 

15-May-26

 

—

 

29

 

15-Dec-07

 

175,833,333

 

140

 

15-Mar-17

 

83,333,334

 

 

 

15-Jun-26

 

—

 

30

 

15-Jan-08

 

175,000,000

 

141

 

15-Apr-17

 

82,500,000

 

 

 

15-Jul-26

 

—

 

31

 

15-Feb-08

 

174,166,667

 

142

 

15-May-17

 

81,666,667

 

 

 

15-Aug-26

 

—

 

32

 

15-Mar-08

 

173,333,333

 

143

 

15-Jun-17

 

80,833,334

 

 

 

15-Sep-26

 

—

 

33

 

15-Apr-08

 

172,500,000

 

144

 

15-Jul-17

 

80,000,000

 

 

 

15-Oct-26

 

—

 

34

 

15-May-08

 

171,666,667

 

145

 

15-Aug-17

 

79,166,667

 

 

 

15-Nov-26

 

—

 

35

 

15-Jun-08

 

170,833,333

 

146

 

15-Sep-17

 

78,333,334

 

 

 

15-Dec-26

 

—

 

36

 

15-Jul-08

 

170,000,000

 

147

 

15-Oct-17

 

77,500,000

 

 

 

15-Jan-27

 

—

 

37

 

15-Aug-08

 

169,166,667

 

148

 

15-Nov-17

 

76,666,667

 

 

 

15-Feb-27

 

—

 

38

 

15-Sep-08

 

168,333,333

 

149

 

15-Dec-17

 

75,833,334

 

 

 

15-Mar-27

 

—

 

39

 

15-Oct-08

 

167,500,000

 

150

 

15-Jan-18

 

75,000,000

 

 

 

15-Apr-27

 

—

 

 

i

--------------------------------------------------------------------------------


 

40

 

15-Nov-08

 

166,666,667

 

151

 

15-Feb-18

 

74,166,667

 

 

 

15-May-27

 

—

 

41

 

15-Dec-08

 

165,833,333

 

152

 

15-Mar-18

 

73,333,334

 

 

 

15-Jun-27

 

—

 

42

 

15-Jan-09

 

165,000,000

 

153

 

15-Apr-18

 

72,500,001

 

 

 

15-Jul-27

 

—

 

43

 

15-Feb-09

 

164,166,667

 

154

 

15-May-18

 

71,666,667

 

 

 

15-Aug-27

 

—

 

44

 

15-Mar-09

 

163,333,333

 

155

 

15-Jun-18

 

70,833,334

 

 

 

15-Sep-27

 

—

 

45

 

15-Apr-09

 

162,500,000

 

156

 

15-Jul-18

 

70,000,001

 

 

 

15-Oct-27

 

—

 

46

 

15-May-09

 

161,666,667

 

157

 

15-Aug-18

 

69,166,667

 

 

 

15-Nov-27

 

—

 

47

 

15-Jun-09

 

160,833,333

 

158

 

15-Sep-18

 

68,333,334

 

 

 

15-Dec-27

 

—

 

48

 

15-Jul-09

 

160,000,000

 

159

 

15-Oct-18

 

67,500,001

 

 

 

15-Jan-28

 

—

 

49

 

15-Aug-09

 

159,166,667

 

160

 

15-Nov-18

 

66,666,667

 

 

 

15-Feb-28

 

—

 

50

 

15-Sep-09

 

158,333,333

 

161

 

15-Dec-18

 

65,833,334

 

 

 

15-Mar-28

 

—

 

51

 

15-Oct-09

 

157,500,000

 

162

 

15-Jan-19

 

65,000,001

 

 

 

15-Apr-28

 

—

 

52

 

15-Nov-09

 

156,666,667

 

163

 

15-Feb-19

 

64,166,667

 

 

 

15-May-28

 

—

 

53

 

15-Dec-09

 

155,833,334

 

164

 

15-Mar-19

 

63,333,334

 

 

 

15-Jun-28

 

—

 

54

 

15-Jan-10

 

155,000,000

 

165

 

15-Apr-19

 

62,500,001

 

 

 

15-Jul-28

 

—

 

55

 

15-Feb-10

 

154,166,667

 

166

 

15-May-19

 

61,666,667

 

 

 

15-Aug-28

 

—

 

56

 

15-Mar-10

 

153,333,334

 

167

 

15-Jun-19

 

60,833,334

 

 

 

15-Sep-28

 

—

 

57

 

15-Apr-10

 

152,500,000

 

168

 

15-Jul-19

 

60,000,001

 

 

 

15-Oct-28

 

—

 

58

 

15-May-10

 

151,666,667

 

169

 

15-Aug-19

 

59,166,667

 

 

 

15-Nov-28

 

—

 

59

 

15-Jun-10

 

150,833,334

 

170

 

15-Sep-19

 

58,333,334

 

 

 

15-Dec-28

 

—

 

60

 

15-Jul-10

 

150,000,000

 

171

 

15-Oct-19

 

57,500,001

 

 

 

15-Jan-29

 

—

 

61

 

15-Aug-10

 

149,166,667

 

172

 

15-Nov-19

 

56,666,667

 

 

 

15-Feb-29

 

—

 

62

 

15-Sep-10

 

148,333,334

 

173

 

15-Dec-19

 

55,833,334

 

 

 

15-Mar-29

 

—

 

63

 

15-Oct-10

 

147,500,000

 

174

 

15-Jan-20

 

55,000,001

 

 

 

15-Apr-29

 

—

 

64

 

15-Nov-10

 

146,666,667

 

175

 

15-Feb-20

 

54,166,667

 

 

 

15-May-29

 

—

 

65

 

15-Dec-10

 

145,833,334

 

176

 

15-Mar-20

 

53,333,334

 

 

 

15-Jun-29

 

—

 

66

 

15-Jan-11

 

145,000,000

 

177

 

15-Apr-20

 

52,500,001

 

 

 

15-Jul-29

 

—

 

67

 

15-Feb-11

 

144,166,667

 

178

 

15-May-20

 

51,666,667

 

 

 

15-Aug-29

 

—

 

68

 

15-Mar-11

 

143,333,334

 

179

 

15-Jun-20

 

50,833,334

 

 

 

15-Sep-29

 

—

 

69

 

15-Apr-11

 

142,500,000

 

180

 

15-Jul-20

 

50,000,001

 

 

 

15-Oct-29

 

—

 

70

 

15-May-11

 

141,666,667

 

181

 

15-Aug-20

 

49,166,667

 

 

 

15-Nov-29

 

—

 

71

 

15-Jun-11

 

140,833,334

 

182

 

15-Sep-20

 

48,333,334

 

 

 

15-Dec-29

 

—

 

72

 

15-Jul-11

 

140,000,000

 

183

 

15-Oct-20

 

47,500,001

 

 

 

15-Jan-30

 

—

 

73

 

15-Aug-11

 

139,166,667

 

184

 

15-Nov-20

 

46,666,667

 

 

 

15-Feb-30

 

—

 

74

 

15-Sep-11

 

138,333,334

 

185

 

15-Dec-20

 

45,833,334

 

 

 

15-Mar-30

 

—

 

75

 

15-Oct-11

 

137,500,000

 

186

 

15-Jan-21

 

45,000,001

 

 

 

15-Apr-30

 

—

 

76

 

15-Nov-11

 

136,666,667

 

187

 

15-Feb-21

 

44,166,667

 

 

 

15-May-30

 

—

 

77

 

15-Dec-11

 

135,833,334

 

188

 

15-Mar-21

 

43,333,334

 

 

 

15-Jun-30

 

—

 

78

 

15-Jan-12

 

135,000,000

 

189

 

15-Apr-21

 

42,500,001

 

 

 

15-Jul-30

 

—

 

79

 

15-Feb-12

 

134,166,667

 

190

 

15-May-21

 

41,666,667

 

 

 

 

 

—

 

80

 

15-Mar-12

 

133,333,334

 

191

 

15-Jun-21

 

40,833,334

 

 

 

 

 

 

 

81

 

15-Apr-12

 

132,500,000

 

192

 

15-Jul-21

 

40,000,001

 

 

 

 

 

 

 

82

 

15-May-12

 

131,666,667

 

193

 

15-Aug-21

 

39,166,667

 

 

 

 

 

 

 

83

 

15-Jun-12

 

130,833,334

 

194

 

15-Sep-21

 

38,333,334

 

 

 

 

 

 

 

84

 

15-Jul-12

 

130,000,000

 

195

 

15-Oct-21

 

37,500,001

 

 

 

 

 

 

 

85

 

15-Aug-12

 

129,166,667

 

196

 

15-Nov-21

 

36,666,667

 

 

 

 

 

 

 

86

 

15-Sep-12

 

128,333,334

 

197

 

15-Dec-21

 

35,833,334

 

 

 

 

 

 

 

87

 

15-Oct-12

 

127,500,000

 

198

 

15-Jan-22

 

35,000,001

 

 

 

 

 

 

 

88

 

15-Nov-12

 

126,666,667

 

199

 

15-Feb-22

 

34,166,667

 

 

 

 

 

 

 

89

 

15-Dec-12

 

125,833,334

 

200

 

15-Mar-22

 

33,333,334

 

 

 

 

 

 

 

90

 

15-Jan-13

 

125,000,000

 

201

 

15-Apr-22

 

32,500,001

 

 

 

 

 

 

 

91

 

15-Feb-13

 

124,166,667

 

202

 

15-May-22

 

31,666,667

 

 

 

 

 

 

 

92

 

15-Mar-13

 

123,333,334

 

203

 

15-Jun-22

 

30,833,334

 

 

 

 

 

 

 

 

ii

--------------------------------------------------------------------------------


 

93

 

15-Apr-13

 

122,500,000

 

204

 

15-Jul-22

 

30,000,001

 

 

 

 

 

 

 

94

 

15-May-13

 

121,666,667

 

205

 

15-Aug-22

 

29,166,667

 

 

 

 

 

 

 

95

 

15-Jun-13

 

120,833,334

 

206

 

15-Sep-22

 

28,333,334

 

 

 

 

 

 

 

96

 

15-Jul-13

 

120,000,000

 

207

 

15-Oct-22

 

27,500,001

 

 

 

 

 

 

 

97

 

15-Aug-13

 

119,166,667

 

208

 

15-Nov-22

 

26,666,667

 

 

 

 

 

 

 

98

 

15-Sep-13

 

118,333,334

 

209

 

15-Dec-22

 

25,833,334

 

 

 

 

 

 

 

99

 

15-Oct-13

 

117,500,000

 

210

 

15-Jan-23

 

25,000,001

 

 

 

 

 

 

 

100

 

15-Nov-13

 

116,666,667

 

211

 

15-Feb-23

 

24,166,667

 

 

 

 

 

 

 

101

 

15-Dec-13

 

115,833,334

 

212

 

15-Mar-23

 

23,333,334

 

 

 

 

 

 

 

102

 

15-Jan-14

 

115,000,000

 

213

 

15-Apr-23

 

22,500,001

 

 

 

 

 

 

 

103

 

15-Feb-14

 

114,166,667

 

214

 

15-May-23

 

21,666,667

 

 

 

 

 

 

 

104

 

15-Mar-14

 

113,333,334

 

215

 

15-Jun-23

 

20,833,334

 

 

 

 

 

 

 

105

 

15-Apr-14

 

112,500,000

 

216

 

15-Jul-23

 

20,000,001

 

 

 

 

 

 

 

106

 

15-May-14

 

111,666,667

 

217

 

15-Aug-23

 

19,166,667

 

 

 

 

 

 

 

107

 

15-Jun-14

 

110,833,334

 

218

 

15-Sep-23

 

18,333,334

 

 

 

 

 

 

 

108

 

15-Jul-14

 

110,000,000

 

219

 

15-Oct-23

 

17,500,001

 

 

 

 

 

 

 

109

 

15-Aug-14

 

109,166,667

 

220

 

15-Nov-23

 

16,666,667

 

 

 

 

 

 

 

110

 

15-Sep-14

 

108,333,334

 

221

 

15-Dec-23

 

15,833,334

 

 

 

 

 

 

 

111

 

15-Oct-14

 

107,500,000

 

222

 

15-Jan-24

 

15,000,001

 

 

 

 

 

 

 

 

iii

--------------------------------------------------------------------------------


 

Series A1 Scheduled Targeted Principal Balances by Period

 

Period

 

Payment Date
Occurring In:

 

Scheduled
Targeted
Principal Balance

 

Period

 

Payment Date
Occurring In:

 

Scheduled
Targeted
Principal Balance

 

1

 

15-Aug-05

 

198,717,949

 

151

 

15-Feb-18

 

6,410,257

 

2

 

15-Sep-05

 

197,435,897

 

152

 

15-Mar-18

 

5,128,205

 

3

 

15-Oct-05

 

196,153,846

 

153

 

15-Apr-18

 

3,846,154

 

4

 

15-Nov-05

 

194,871,795

 

154

 

15-May-18

 

2,564,103

 

5

 

15-Dec-05

 

193,589,744

 

155

 

15-Jun-18

 

1,282,052

 

6

 

15-Jan-06

 

192,307,692

 

156

 

15-Jul-18

 

0

 

7

 

15-Feb-06

 

191,025,641

 

 

 

15-Aug-18

 

—

 

8

 

15-Mar-06

 

189,743,590

 

 

 

15-Sep-18

 

—

 

9

 

15-Apr-06

 

188,461,538

 

 

 

15-Oct-18

 

—

 

10

 

15-May-06

 

187,179,487

 

 

 

15-Nov-18

 

—

 

11

 

15-Jun-06

 

185,897,436

 

 

 

15-Dec-18

 

—

 

12

 

15-Jul-06

 

184,615,385

 

 

 

15-Jan-19

 

—

 

13

 

15-Aug-06

 

183,333,333

 

 

 

15-Feb-19

 

—

 

14

 

15-Sep-06

 

182,051,282

 

 

 

15-Mar-19

 

—

 

15

 

15-Oct-06

 

180,769,231

 

 

 

15-Apr-19

 

—

 

16

 

15-Nov-06

 

179,487,180

 

 

 

15-May-19

 

—

 

17

 

15-Dec-06

 

178,205,128

 

 

 

15-Jun-19

 

—

 

18

 

15-Jan-07

 

176,923,077

 

 

 

15-Jul-19

 

—

 

19

 

15-Feb-07

 

175,641,026

 

 

 

15-Aug-19

 

—

 

20

 

15-Mar-07

 

174,358,974

 

 

 

15-Sep-19

 

—

 

21

 

15-Apr-07

 

173,076,923

 

 

 

15-Oct-19

 

—

 

22

 

15-May-07

 

171,794,872

 

 

 

15-Nov-19

 

—

 

23

 

15-Jun-07

 

170,512,821

 

 

 

15-Dec-19

 

—

 

24

 

15-Jul-07

 

169,230,769

 

 

 

15-Jan-20

 

—

 

25

 

15-Aug-07

 

167,948,718

 

 

 

15-Feb-20

 

—

 

26

 

15-Sep-07

 

166,666,667

 

 

 

15-Mar-20

 

—

 

27

 

15-Oct-07

 

165,384,615

 

 

 

15-Apr-20

 

—

 

28

 

15-Nov-07

 

164,102,564

 

 

 

15-May-20

 

—

 

29

 

15-Dec-07

 

162,820,513

 

 

 

15-Jun-20

 

—

 

30

 

15-Jan-08

 

161,538,462

 

 

 

15-Jul-20

 

—

 

31

 

15-Feb-08

 

160,256,410

 

 

 

15-Aug-20

 

—

 

32

 

15-Mar-08

 

158,974,359

 

 

 

15-Sep-20

 

—

 

33

 

15-Apr-08

 

157,692,308

 

 

 

15-Oct-20

 

—

 

34

 

15-May-08

 

156,410,256

 

 

 

15-Nov-20

 

—

 

35

 

15-Jun-08

 

155,128,205

 

 

 

15-Dec-20

 

—

 

36

 

15-Jul-08

 

153,846,154

 

 

 

15-Jan-21

 

—

 

37

 

15-Aug-08

 

152,564,103

 

 

 

15-Feb-21

 

—

 

38

 

15-Sep-08

 

151,282,051

 

 

 

15-Mar-21

 

—

 

39

 

15-Oct-08

 

150,000,000

 

 

 

15-Apr-21

 

—

 

40

 

15-Nov-08

 

148,717,949

 

 

 

15-May-21

 

—

 

41

 

15-Dec-08

 

147,435,898

 

 

 

15-Jun-21

 

—

 

42

 

15-Jan-09

 

146,153,846

 

 

 

15-Jul-21

 

—

 

43

 

15-Feb-09

 

144,871,795

 

 

 

15-Aug-21

 

—

 

44

 

15-Mar-09

 

143,589,744

 

 

 

15-Sep-21

 

—

 

45

 

15-Apr-09

 

142,307,692

 

 

 

15-Oct-21

 

—

 

46

 

15-May-09

 

141,025,641

 

 

 

15-Nov-21

 

—

 

47

 

15-Jun-09

 

139,743,590

 

 

 

15-Dec-21

 

—

 

48

 

15-Jul-09

 

138,461,539

 

 

 

15-Jan-22

 

—

 

49

 

15-Aug-09

 

137,179,487

 

 

 

15-Feb-22

 

—

 

 

i

--------------------------------------------------------------------------------


 

50

 

15-Sep-09

 

135,897,436

 

 

 

15-Mar-22

 

—

 

51

 

15-Oct-09

 

134,615,385

 

 

 

15-Apr-22

 

—

 

52

 

15-Nov-09

 

133,333,333

 

 

 

15-May-22

 

—

 

53

 

15-Dec-09

 

132,051,282

 

 

 

15-Jun-22

 

—

 

54

 

15-Jan-10

 

130,769,231

 

 

 

15-Jul-22

 

—

 

55

 

15-Feb-10

 

129,487,180

 

 

 

15-Aug-22

 

—

 

56

 

15-Mar-10

 

128,205,128

 

 

 

15-Sep-22

 

—

 

57

 

15-Apr-10

 

126,923,077

 

 

 

15-Oct-22

 

—

 

58

 

15-May-10

 

125,641,026

 

 

 

15-Nov-22

 

—

 

59

 

15-Jun-10

 

124,358,974

 

 

 

15-Dec-22

 

—

 

60

 

15-Jul-10

 

123,076,923

 

 

 

15-Jan-23

 

—

 

61

 

15-Aug-10

 

121,794,872

 

 

 

15-Feb-23

 

—

 

62

 

15-Sep-10

 

120,512,821

 

 

 

15-Mar-23

 

—

 

63

 

15-Oct-10

 

119,230,769

 

 

 

15-Apr-23

 

—

 

64

 

15-Nov-10

 

117,948,718

 

 

 

15-May-23

 

—

 

65

 

15-Dec-10

 

116,666,667

 

 

 

15-Jun-23

 

—

 

66

 

15-Jan-11

 

115,384,616

 

 

 

15-Jul-23

 

—

 

67

 

15-Feb-11

 

114,102,564

 

 

 

15-Aug-23

 

—

 

68

 

15-Mar-11

 

112,820,513

 

 

 

15-Sep-23

 

—

 

69

 

15-Apr-11

 

111,538,462

 

 

 

15-Oct-23

 

—

 

70

 

15-May-11

 

110,256,410

 

 

 

15-Nov-23

 

—

 

71

 

15-Jun-11

 

108,974,359

 

 

 

15-Dec-23

 

—

 

72

 

15-Jul-11

 

107,692,308

 

 

 

15-Jan-24

 

—

 

73

 

15-Aug-11

 

106,410,257

 

 

 

15-Feb-24

 

—

 

74

 

15-Sep-11

 

105,128,205

 

 

 

15-Mar-24

 

—

 

75

 

15-Oct-11

 

103,846,154

 

 

 

15-Apr-24

 

—

 

76

 

15-Nov-11

 

102,564,103

 

 

 

15-May-24

 

—

 

77

 

15-Dec-11

 

101,282,051

 

 

 

15-Jun-24

 

—

 

78

 

15-Jan-12

 

100,000,000

 

 

 

15-Jul-24

 

—

 

79

 

15-Feb-12

 

98,717,949

 

 

 

15-Aug-24

 

—

 

80

 

15-Mar-12

 

97,435,898

 

 

 

15-Sep-24

 

—

 

81

 

15-Apr-12

 

96,153,846

 

 

 

15-Oct-24

 

—

 

82

 

15-May-12

 

94,871,795

 

 

 

15-Nov-24

 

—

 

83

 

15-Jun-12

 

93,589,744

 

 

 

15-Dec-24

 

—

 

84

 

15-Jul-12

 

92,307,692

 

 

 

15-Jan-25

 

—

 

85

 

15-Aug-12

 

91,025,641

 

 

 

15-Feb-25

 

—

 

86

 

15-Sep-12

 

89,743,590

 

 

 

15-Mar-25

 

—

 

87

 

15-Oct-12

 

88,461,539

 

 

 

15-Apr-25

 

—

 

88

 

15-Nov-12

 

87,179,487

 

 

 

15-May-25

 

—

 

89

 

15-Dec-12

 

85,897,436

 

 

 

15-Jun-25

 

—

 

90

 

15-Jan-13

 

84,615,385

 

 

 

15-Jul-25

 

—

 

91

 

15-Feb-13

 

83,333,334

 

 

 

15-Aug-25

 

—

 

92

 

15-Mar-13

 

82,051,282

 

 

 

15-Sep-25

 

—

 

93

 

15-Apr-13

 

80,769,231

 

 

 

15-Oct-25

 

—

 

94

 

15-May-13

 

79,487,180

 

 

 

15-Nov-25

 

—

 

95

 

15-Jun-13

 

78,205,128

 

 

 

15-Dec-25

 

—

 

96

 

15-Jul-13

 

76,923,077

 

 

 

15-Jan-26

 

—

 

97

 

15-Aug-13

 

75,641,026

 

 

 

15-Feb-26

 

—

 

98

 

15-Sep-13

 

74,358,975

 

 

 

15-Mar-26

 

—

 

99

 

15-Oct-13

 

73,076,923

 

 

 

15-Apr-26

 

—

 

100

 

15-Nov-13

 

71,794,872

 

 

 

15-May-26

 

—

 

101

 

15-Dec-13

 

70,512,821

 

 

 

15-Jun-26

 

—

 

102

 

15-Jan-14

 

69,230,769

 

 

 

15-Jul-26

 

—

 

103

 

15-Feb-14

 

67,948,718

 

 

 

15-Aug-26

 

—

 

 

ii

--------------------------------------------------------------------------------


 

104

 

15-Mar-14

 

66,666,667

 

 

 

15-Sep-26

 

—

 

105

 

15-Apr-14

 

65,384,616

 

 

 

15-Oct-26

 

—

 

106

 

15-May-14

 

64,102,564

 

 

 

15-Nov-26

 

—

 

107

 

15-Jun-14

 

62,820,513

 

 

 

15-Dec-26

 

—

 

108

 

15-Jul-14

 

61,538,462

 

 

 

15-Jan-27

 

—

 

109

 

15-Aug-14

 

60,256,410

 

 

 

15-Feb-27

 

—

 

110

 

15-Sep-14

 

58,974,359

 

 

 

15-Mar-27

 

—

 

111

 

15-Oct-14

 

57,692,308

 

 

 

15-Apr-27

 

—

 

112

 

15-Nov-14

 

56,410,257

 

 

 

15-May-27

 

—

 

113

 

15-Dec-14

 

55,128,205

 

 

 

15-Jun-27

 

—

 

114

 

15-Jan-15

 

53,846,154

 

 

 

15-Jul-27

 

—

 

115

 

15-Feb-15

 

52,564,103

 

 

 

15-Aug-27

 

—

 

116

 

15-Mar-15

 

51,282,052

 

 

 

15-Sep-27

 

—

 

117

 

15-Apr-15

 

50,000,000

 

 

 

15-Oct-27

 

—

 

118

 

15-May-15

 

48,717,949

 

 

 

15-Nov-27

 

—

 

119

 

15-Jun-15

 

47,435,898

 

 

 

15-Dec-27

 

—

 

120

 

15-Jul-15

 

46,153,846

 

 

 

15-Jan-28

 

—

 

121

 

15-Aug-15

 

44,871,795

 

 

 

15-Feb-28

 

—

 

122

 

15-Sep-15

 

43,589,744

 

 

 

15-Mar-28

 

—

 

123

 

15-Oct-15

 

42,307,693

 

 

 

15-Apr-28

 

—

 

124

 

15-Nov-15

 

41,025,641

 

 

 

15-May-28

 

—

 

125

 

15-Dec-15

 

39,743,590

 

 

 

15-Jun-28

 

—

 

126

 

15-Jan-16

 

38,461,539

 

 

 

15-Jul-28

 

—

 

127

 

15-Feb-16

 

37,179,487

 

 

 

15-Aug-28

 

—

 

128

 

15-Mar-16

 

35,897,436

 

 

 

15-Sep-28

 

—

 

129

 

15-Apr-16

 

34,615,385

 

 

 

15-Oct-28

 

—

 

130

 

15-May-16

 

33,333,334

 

 

 

15-Nov-28

 

—

 

131

 

15-Jun-16

 

32,051,282

 

 

 

15-Dec-28

 

—

 

132

 

15-Jul-16

 

30,769,231

 

 

 

15-Jan-29

 

—

 

133

 

15-Aug-16

 

29,487,180

 

 

 

15-Feb-29

 

—

 

134

 

15-Sep-16

 

28,205,128

 

 

 

15-Mar-29

 

—

 

135

 

15-Oct-16

 

26,923,077

 

 

 

15-Apr-29

 

—

 

136

 

15-Nov-16

 

25,641,026

 

 

 

15-May-29

 

—

 

137

 

15-Dec-16

 

24,358,975

 

 

 

15-Jun-29

 

—

 

138

 

15-Jan-17

 

23,076,923

 

 

 

15-Jul-29

 

—

 

139

 

15-Feb-17

 

21,794,872

 

 

 

15-Aug-29

 

—

 

140

 

15-Mar-17

 

20,512,821

 

 

 

15-Sep-29

 

—

 

141

 

15-Apr-17

 

19,230,770

 

 

 

15-Oct-29

 

—

 

142

 

15-May-17

 

17,948,718

 

 

 

15-Nov-29

 

—

 

143

 

15-Jun-17

 

16,666,667

 

 

 

15-Dec-29

 

—

 

144

 

15-Jul-17

 

15,384,616

 

 

 

15-Jan-30

 

—

 

145

 

15-Aug-17

 

14,102,564

 

 

 

15-Feb-30

 

—

 

146

 

15-Sep-17

 

12,820,513

 

 

 

15-Mar-30

 

—

 

147

 

15-Oct-17

 

11,538,462

 

 

 

15-Apr-30

 

—

 

148

 

15-Nov-17

 

10,256,411

 

 

 

15-May-30

 

—

 

149

 

15-Dec-17

 

8,974,359

 

 

 

15-Jun-30

 

—

 

150

 

15-Jan-18

 

7,692,308

 

 

 

15-Jul-30

 

—

 

 

iii

--------------------------------------------------------------------------------

 